  Case 19-41969       Doc 48      Filed 03/04/20 Entered 03/04/20 17:54:48         Desc Main
                                    Document     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

In re:                                          §                   CHAPTER 13
ERVIN FRANK LAYER                               §
        Debtor(s)                               §               Case No. 19-41969

  MOTION FOR PROTECTIVE ORDER TO RESTRICT ACCESS AND ALLOW FOR
                   REDACTION OF INFORMATION

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       Comes now, Real Time Resolutions, Inc., a secured creditor of the above-named Debtor,

and a party in these proceedings, (hereinafter “Movant”), by and through its attorneys, Mackie

Wolf Zientz & Mann, P.C., and moves this Court for entry of an order restricting access and

allowing for redaction of information pursuant to Fed. R. Bankr. P. 9037, and as grounds

therefore states as follows:

       1. A Notice of Mortgage Payment Change Claim Number 7 was filed in the record of this

           court on 10/03/2019.

       2. Said Notice of Mortgage Payment Change Claim contained a name, social security

           number, and/or account number which is prohibited under Fed. R. Bankr. P. 9037.

       3. Movant requests redaction of said personal information.

       WHEREFORE, Movant respectfully requests the Clerk redact said personal information

in the 10/03/2019 Notice of Mortgage Payment Change Claim Number 7.




12-004765-570-2
  Case 19-41969       Doc 48   Filed 03/04/20 Entered 03/04/20 17:54:48     Desc Main
                                 Document     Page 2 of 4



Date: March 4, 2020                         Respectfully submitted,

                                            MACKIE WOLF ZIENTZ & MANN, P.C.
                                            Parkway Office Center, Suite 900
                                            14160 North Dallas Parkway
                                            Dallas, TX 75254
                                            Phone: (214) 635-2650
                                            Facsimile: (214) 635-2686
                                            Email: swu@mwzmlaw.com

                                            By: /s/ Stephen Wu
                                            Stephen Wu (Bar No. 24042396)

                                            Michael W. Zientz (Bar No. 24003232)
                                            Jessica L. Holt (Bar No. 24078680)
                                            Stephen Wu (Bar No. 24042396)
                                            Chelsea Schneider (Bar No. 24079820)




12-004765-570-2
  Case 19-41969      Doc 48     Filed 03/04/20 Entered 03/04/20 17:54:48       Desc Main
                                  Document     Page 3 of 4



                                    Certificate of Service

       A copy of this statement was served on the persons listed below, in the manner listed
below on March 4, 2020.

                                            By: /s/ Stephen Wu

                                            Michael W. Zientz (Bar No. 24003232)
                                            Jessica L. Holt (Bar No. 24078680)
                                            Stephen Wu (Bar No. 24042396)
                                            Chelsea Schneider (Bar No. 24079820)

Via Pre-Paid U.S. Mail:
Ervin Frank Layer
9814 Faircrest Drive
Dallas, TX 75238
Debtor(s)

Via ECF:
Gregory W. Mitchell
12720 Hillcrest Road
Suite 625
Dallas, TX 75230
Attorney for Debtor(s)

Via ECF:
Carey D. Ebert
P.O. Box 941166
Plano, TX 75094-1166
13 Trustee

Via ECF:
US Trustee

Parties Requesting Notice:

Richardson ISD
c/o Eboney Cobb
Perdue, Brandon, Fielder, Collins & Mott, L.L.P.
500 E. Border Street, Suite 640
Arlington, Texas 76010
(817) 461-3344
(817) 860-6509 Fax
email: ecobb@pbfcm.com


12-004765-570-2
  Case 19-41969     Doc 48     Filed 03/04/20 Entered 03/04/20 17:54:48   Desc Main
                                 Document     Page 4 of 4



Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207
Telephone: (214) 880-0089
Facsimile: (469) 221-5003
Email: dallas.bankruptcy@publicans.com

Bayview Loan Servicing, LLC
c/o Mccalla Raymer Leibert Pierce, LLC
Bankruptcy Department
1544 Old Alabama Road
Roswell, GA 30076

Barrett Daffin Frappier Turner & Engel, LLP
4004 Belt Line Rd Ste. 100
Addison, TX 75001
(972) 386-5040




12-004765-570-2
